PER CURIAM.
After carefully reviewing the briefs and record on appeal, we affirm the decision below.
The appellants’ central contention is that Treas. Reg. § 31.3102-1(c) does not provide adequate authority for collecting the employee portion of FICA taxes from them. Contrary to the appellants’ argu*620merit, however, IRS has rule-making authority for FICA taxes, and the regulations are afforded the usual deference. United States v. Cleveland Indians Baseball Co., 532 U.S. 200, 121 S.Ct. 1433, 149 L.Ed.2d 401 (2001).
The appellants’ remaining arguments fail for substantially the reasons stated by the district court at the hearing.
Affirmed. Loc. R. 27(c).